Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant has cancelled Claims 4 and 12 and therefore the 35 U.S.C. 112(b) rejections are moot. 
The applicant has amended the independent Claims 1 and 9 on which the Claims 5 and 13 depend. These amendments, specifically the section, “wherein the processor is configured to perform the first reliability diagnosis based on an amount of a trajectory error between the actual driving trajectory and expected driving trajectory of the nearby vehicle or a cumulative addition of the trajectory errors” specify how the term “cumulative” is being used in Claims 5 and 13 in that they specify that only the first reliability diagnosis is being done and therefore the cumulative error is being taken over time. Due to this amendment the 112(b) rejection of Claims 5 and 13 are hereby removed.
The applicant has argued that the amendments that they have made to the independent claims 1 and 9 traverse the 35 U.S.C 103 rejections based on Ferguson (KR 20150060953) and Kim (US 20150241880) and Huth (US 20180327111). Specifically the applicant has argued that the amended passage “wherein the processor is further configured to additionally perform the “first” reliability diagnosis based on the cumulative addition of the trajectory errors when the amount of the trajectory error is less than the first threshold value for the first critical time” in Claim 1 and “performing additionally the “first” reliability diagnosis based on the cumulative addition of the trajectory errors when the amount of the trajectory error is less than the first threshold value for the first critical time” in Claim 9 are not taught wholly by either any of the references individually nor by any combination of these references. The examiner agrees with the applicant’s arguments in this case and therefore the 103 rejections on Claims 1 and 9 are hereby removed. 
As a consequence of the amended independent claims and subsequent removal of the 103 rejections a new search has been conducted on these claims and they have been found to contain allowable subject matter, therefore, the 103 rejections that had previously been made of the respective dependent claims are also hereby removed as they are now dependent on allowed claims. 
Allowable Subject Matter
Claims 1, 5-9, and 13-15 are allowed over the prior art.  The reasons for allowing these claims over the prior art are set forth in the Applicant’s “Remarks” filed on June 21, 2022 on pages 9-14.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667